UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Long-term capital appreciation Net asset value December 31, 2013 Class IA: $20.05 Class IB: $20.01 Total return at net asset value MSCI EAFE (as of 12/31/13) Class IA shares* Class IB shares† Growth Index (ND) 1 year 22.70% 22.37% 22.55% 5 years 91.21 88.74 82.76 Annualized 13.84 13.55 12.82 10 years 113.21 107.98 96.25 Annualized 7.87 7.60 6.97 Life 153.65 144.40 108.74 Annualized 5.63 5.40 4.45 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Growth Fund 1 Report from your fund’s manager The fund performed in line with its benchmark during the year ended December 31, 2013. What accounts for this result? For much of 2013, we were relatively cautious about Japanese stocks, and therefore we underweighted them relative to the benchmark. However, Japanese stocks substantially outperformed in virtually every sector, largely because of the yen’s decline in response to aggressive Japanese central bank policy. This had the effect of reining in the fund’s performance somewhat, though stock selection in other areas of global growth helped the fund’s result relative to the benchmark. Did the strong performance of Japanese stocks change your opinion on their future potential? Japan had gone through years of deflation and, on the corporate side, poor management. We believe the Japanese government today has the political will and power to break the deflationary cycle. At the same time, we also believe that it could be difficult for the Japanese government to implement the requisite structural adjustments that the economy needs while simultaneously addressing the nation’s overextended fiscal position. In the short to medium term, however, we are optimistic about Japanese stocks’ return potential. On the plus side, there are many new managers of Japanese companies who may bring new rationality to corporate balance sheets. Traditionally, the balance sheets of Japanese companies have frequently included assets that are tangential to the companies’ core businesses. Today, these non-core assets are being sold or spun off, which has the potential to make Japanese companies much more efficient. Another positive fact about Japan, in our view, is the huge amount of private savings — $15 trillion worth of it, in fact. This money is largely sitting in cash and bonds. As inflation picks up in Japan and consumers are inclined to spend or invest in riskier, higher-returning assets, this money on the sidelines has the potential to come into play, which could be an additional driver of Japanese stock returns. In Europe and the United Kingdom, do you see relatively stronger investment potential? In the United Kingdom, we see a supportive balance of fiscal retrenchment and stimulative monetary policy, which is lending support to key sectors, such as financials. This has contributed to the momentum of the country’s overall recovery as well as to our conviction in several “self-help” opportunities, where companies are pursuing aggressive internal restructuring actions that should result in meaningfully improved profitability. In Europe, the drag of fiscal retrenchment is less severe now compared with the sharp austerity measures put in place a few years ago, and consequently the economy has been emerging from its recession. Like the United Kingdom, tough economic conditions have forced continental European companies to restructure, bolstering their ability to improve earnings and operate more efficiently, in our view. There are also many areas where sector-wide restructuring — such as the consolidation of the number of competitors — has resulted in what we believe are much better operating conditions for the survivors. Although stocks in Europe generally rose, we find that there are still companies that remain cheap relative to their traditional trading levels and relative to the strong profit growth we expect them to enjoy over the next few years. What is your outlook for international growth stocks? We are guardedly optimistic in what we believe is a context of numerous imbalances in the world’s major economies. In Europe, the region’s political structure is making small but incremental steps toward getting its monetary and fiscal house in order, and positive growth for the region may be within reach in 2014. Japan has embarked on a policy that we believe should at least temporarily improve what has been a two-decade-long problem with deflation. Lastly, while the United States still faces high levels of debt, we believe there are signs that the underlying economy is continuing a slow but steady rebound. It is still uncertain whether the growth can be maintained. But we think that steady recoveries in areas such as the housing sector and consumer spending, along with the boost that new, cheap energy sources are providing, at this point appear to be sufficient to offset the impact of policy-driven volatility, and to continue to drive a self-sustaining economic recovery. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. 2 Putnam VT International Growth Fund Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Growth Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $6.88 $8.25 $6.36 $7.63 Ending value (after expenses) $1,184.30 $1,183.30 $1,018.90 $1,017.64 Annualized expense ratio† 1.25% 1.50% 1.25% 1.50% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4 Putnam VT International Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Growth Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2014 Putnam VT International Growth Fund 5 The fund’s portfolio 12/31/13 COMMON STOCKS (98.2%)* Shares Value Aerospace and defense (1.2%) Airbus Group NV (France) 8,796 $677,977 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 18,380 670,237 Airlines (1.0%) Aeroflot — Russian Airlines OJSC (Russia) † 101,027 260,709 China Southern Airlines Co., Ltd. (China) 392,000 152,974 Copa Holdings SA Class A (Panama) 1,100 176,121 Auto components (1.2%) Bridgestone Corp. (Japan) 8,000 303,283 Faurecia (France) † S 10,509 401,193 Automobiles (4.1%) Daimler AG (Registered Shares) (Germany) 7,209 624,017 Guangzhou Automobile Group Co., Ltd. (China) 146,000 161,298 Nissan Motor Co., Ltd. (Japan) 61,800 520,256 Tata Motors, Ltd. (India) 27,087 165,077 Toyota Motor Corp. (Japan) 15,500 943,213 Beverages (2.3%) Anheuser-Busch InBev NV (Belgium) 9,250 986,272 Coca-Cola Enterprises, Inc. 7,700 339,801 Biotechnology (1.4%) ACADIA Pharmaceuticals, Inc. † S 7,700 192,423 Grifols SA ADR (Spain) 17,880 645,826 Building products (1.9%) Allegion PLC (Ireland) † 4,800 212,112 Daikin Industries, Ltd. (Japan) 5,200 324,498 LIXIL Group Corp. (Japan) 22,200 609,669 Capital markets (0.3%) KKR & Co. LP 7,100 172,814 Chemicals (2.2%) Akzo Nobel NV (Netherlands) 5,282 409,821 LyondellBasell Industries NV Class A 2,100 168,588 Monsanto Co. 3,300 384,615 Solvay SA (Belgium) 2,117 335,085 Commercial banks (8.4%) Banco Espirito Santo SA (Portugal) † 242,522 346,955 Bangkok Bank PCL NVDR (Thailand) 37,700 204,851 Barclays PLC (United Kingdom) 152,443 689,743 Commerzbank AG (Germany) † 22,105 356,245 Credicorp, Ltd. (Peru) S 2,900 384,917 Erste Group Bank AG (Czech Republic) 12,014 420,303 Grupo Financiero Banorte SAB de CV (Mexico) 63,600 444,930 Natixis (France) 59,854 353,460 Sberbank of Russia ADR (Russia) S 16,207 204,681 SpareBank 1 SR-Bank ASA (Norway) † 32,256 320,714 Sumitomo Mitsui Financial Group, Inc. (Japan) 13,600 702,325 UniCredit SpA (Italy) 69,436 517,041 Commercial services and supplies (1.2%) Regus PLC (United Kingdom) 202,559 730,908 COMMON STOCKS (98.2%)* cont. Shares Value Communications equipment (0.5%) Alcatel-Lucent (France) † 63,555 $285,111 Construction and engineering (1.7%) Jaypee Infratech, Ltd. (India) † 201,535 75,805 Mota-Engil SGPS SA (Portugal) 81,966 487,657 Surya Semesta Internusa Tbk PT (Indonesia) 1,590,000 73,376 Veidekke ASA (Norway) 42,361 340,860 Construction materials (1.0%) Holcim, Ltd. (Switzerland) 7,529 566,055 Consumer finance (0.9%) Credit Saison Co., Ltd. (Japan) 20,800 548,597 Diversified consumer services (0.4%) New Oriental Education & Technology Group, Inc. ADR (China) 7,700 242,550 Diversified financial services (1.0%) Challenger, Ltd. (Australia) 48,863 270,656 Eurazeo SA (France) 3,727 292,246 Diversified telecommunication services (2.6%) BT Group PLC (United Kingdom) 74,383 468,343 TDC A/S (Denmark) 40,879 396,604 Ziggo NV (Netherlands) 14,940 683,742 Electrical equipment (0.5%) Schneider Electric SA (France) 3,492 306,498 Electronic equipment, instruments, and components (1.1%) Hitachi, Ltd. (Japan) 88,000 667,194 Energy equipment and services (1.6%) Ezion Holdings, Ltd. (Singapore) 274,800 484,951 Halliburton Co. 4,800 243,600 Petrofac, Ltd. (United Kingdom) 9,386 190,482 Food and staples retail (1.0%) Magnit OJSC (Russia) 1,674 467,711 Puregold Price Club, Inc. (Philippines) 167,600 143,637 Food products (4.2%) Ajinomoto Co., Inc. (Japan) 20,000 289,811 Associated British Foods PLC (United Kingdom) 19,144 775,547 Barry Callebaut AG (Switzerland) 189 237,105 Kerry Group PLC Class A (Ireland) 8,205 570,143 Nestle SA (Switzerland) 8,289 608,478 Gas utilities (1.2%) China Resources Gas Group, Ltd. (China) 88,000 306,533 Tokyo Gas Co., Ltd. (Japan) 77,000 379,419 Health-care equipment and supplies (0.7%) Sartorius AG (Preference) (Germany) 3,388 403,379 Hotels, restaurants, and leisure (3.3%) Alsea SAB de CV (Mexico) 66,600 208,117 Compass Group PLC (United Kingdom) 53,184 852,743 Thomas Cook Group PLC (United Kingdom) † 156,609 433,847 TUI Travel PLC (United Kingdom) 65,611 449,190 6 Putnam VT International Growth Fund COMMON STOCKS (98.2%)* cont. Shares Value Household durables (1.9%) Alpine Electronics, Inc. (Japan) 17,700 $248,453 Coway Co., Ltd. (South Korea) 6,906 435,188 Persimmon PLC (United Kingdom) 22,219 456,460 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 5,026 583,071 Industrial conglomerates (2.0%) Rheinmetall AG (Germany) 6,667 411,394 Siemens AG (Germany) 5,737 783,869 Insurance (4.9%) AIA Group, Ltd. (Hong Kong) 189,000 952,812 American International Group, Inc. 7,100 362,455 China Pacific Insurance (Group) Co., Ltd. (China) 35,400 140,329 Prudential PLC (United Kingdom) 48,663 1,089,128 St James’s Place PLC (United Kingdom) 8,140 98,144 Unipol Gruppo Finanzizrio SpA (Preference) (Italy) 51,751 262,213 Internet and catalog retail (0.7%) Bigfoot GmbH (acquired 8/2/13, cost $65,942) (Private) (Brazil) †∆ ∆ F 3 51,219 Ctrip.com International, Ltd. ADR (China) † S 4,600 228,252 Zalando AG (acquired 9/30/13, cost $134,516) (Private) (Germany) †∆ ∆ F 3 116,274 Internet software and services (2.8%) Facebook, Inc. Class A † 2,900 158,514 Google, Inc. Class A † 189 211,814 Telecity Group PLC (United Kingdom) 23,599 284,242 Tencent Holdings, Ltd. (China) 8,100 520,423 Yandex NV Class A (Russia) † S 11,421 492,816 IT Services (0.4%) Visa, Inc. Class A 1,100 244,948 Leisure equipment and products (0.7%) Sega Sammy Holdings, Inc. (Japan) 16,100 410,598 Machinery (1.1%) SMC Corp. (Japan) 2,600 656,755 Media (4.6%) Atresmedia Corporacion de Medios de Comunicacion, SA (Spain) † 30,062 497,439 Global Mediacom Tbk PT (Indonesia) 3,813,000 596,037 Numericable SAS (France) † 12,847 466,583 Sun TV Network, Ltd. (India) 29,812 183,698 WPP PLC (United Kingdom) 40,795 936,160 Metals and mining (0.8%) Glencore Xstrata PLC (United Kingdom) 83,888 436,094 Multi-utilities (0.5%) Veolia Environnement (France) 17,486 285,727 Multiline retail (0.6%) Matahari Department Store Tbk PT (Indonesia) † 373,000 338,069 Oil, gas, and consumable fuels (2.9%) BG Group PLC (United Kingdom) 26,244 565,565 Origin Energy, Ltd. (Australia) 29,588 371,882 Royal Dutch Shell PLC Class A (United Kingdom) 11,096 398,505 Suncor Energy, Inc. (Canada) 11,000 385,634 COMMON STOCKS (98.2%)* cont. Shares Value Personal products (0.8%) L’Oreal SA (France) 2,632 $463,494 Pharmaceuticals (6.7%) Actavis PLC † 1,900 319,200 Astellas Pharma, Inc. (Japan) 14,000 829,533 AstraZeneca PLC (United Kingdom) 10,655 632,013 Sanofi (France) 9,178 976,961 Shire PLC (United Kingdom) 10,537 496,521 Stada Arzneimittel AG (Germany) 7,282 360,772 Takeda Pharmaceutical Co., Ltd. (Japan) 7,000 321,337 Professional services (0.6%) Experian PLC (United Kingdom) 17,874 329,886 Real estate investment trusts (REITs) (1.0%) Hibernia REIT PLC (Ireland) † 376,000 605,198 Real estate management and development (1.2%) Mitsubishi Estate Co., Ltd. (Japan) 18,000 539,403 Oberoi Realty, Ltd. (India) † 37,712 143,552 Semiconductors and semiconductor equipment (2.4%) Hermes Microvision, Inc. (Taiwan) 8,227 267,992 Inotera Memories, Inc. (Taiwan) † 231,000 171,289 Lam Research Corp. † 7,700 419,265 SK Hynix, Inc. (South Korea) † 15,160 529,488 Specialty retail (2.6%) GOME Electrical Appliances Holding, Ltd. (China) 1,197,000 221,838 Jin Co., Ltd. (Japan) S 11,900 504,069 Kingfisher PLC (United Kingdom) 65,644 419,653 Sports Direct International PLC (United Kingdom) † 34,308 407,427 Textiles, apparel, and luxury goods (2.7%) Compagnie Financiere Richemont SA (Switzerland) 8,247 825,268 Luxottica Group SpA (Italy) 7,736 415,506 Moncler SpA (Italy) † 5,322 115,679 Prada SpA (Italy) 28,200 251,448 Tobacco (3.3%) British American Tobacco (BAT) PLC (United Kingdom) 18,133 972,908 Japan Tobacco, Inc. (Japan) 29,600 963,098 Trading companies and distributors (1.4%) Mitsubishi Corp. (Japan) 21,100 404,968 Wolseley PLC (United Kingdom) 7,588 430,917 Water utilities (0.9%) Beijing Enterprises Water Group, Ltd. (China) 806,000 506,807 Wireless telecommunication services (1.7%) SoftBank Corp. (Japan) 9,300 815,262 Turkcell Iletisim Hizmetleri AS (Turkey) † 36,422 192,847 Total common stocks (cost $45,371,422) PREFERRED STOCKS (0.8%)* Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 511 $491,836 Total preferred stocks (cost $349,289) Putnam VT International Growth Fund 7 SHORT-TERM INVESTMENTS (4.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 1,993,610 $1,993,610 SSgA Prime Money Market Fund 0.05% P 120,000 120,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, November 13, 2014∆ $209,000 208,817 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, July 24, 2014∆ 113,000 112,951 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 19,000 18,996 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 70,000 69,988 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 30,000 29,996 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 19,000 18,999 Total short-term investments (cost $2,573,303) Total investments (cost $48,294,014) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $58,836,916. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $167,493, or 0.3% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $320,083 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 21.4% Indonesia 1.7% Japan 18.7 Hong Kong 1.6 France 7.7 Portugal 1.4 Germany 7.3 Norway 1.1 United States 6.3 Mexico 1.1 China 4.2 Australia 1.1 Switzerland 3.8 India 1.0 Italy 2.7 Singapore 0.8 South Korea 2.5 Taiwan 0.7 Russia 2.4 Czech Republic 0.7 Ireland 2.4 Denmark 0.7 Belgium 2.2 Canada 0.7 Spain 1.9 Peru 0.7 Netherlands 1.9 Other 1.3 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $60,968,281) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/16/14 $861,808 $901,469 $39,661 British Pound Buy 3/19/14 888,772 878,649 10,123 Euro Buy 3/19/14 2,701,264 2,660,641 40,623 Barclays Bank PLC Australian Dollar Buy 1/16/14 85,200 90,238 (5,038) British Pound Sell 3/19/14 1,051,465 1,038,214 (13,251) Euro Sell 3/19/14 339,790 334,581 (5,209) Hong Kong Dollar Buy 2/19/14 817,392 817,697 (305) Japanese Yen Sell 2/19/14 1,680,585 1,782,693 102,108 Norwegian Krone Sell 3/19/14 110,993 110,318 (675) Singapore Dollar Buy 2/19/14 223,229 227,507 (4,278) Swedish Krona Buy 3/19/14 197,526 194,572 2,954 Swiss Franc Sell 3/19/14 1,515,834 1,490,709 (25,125) Citibank, N.A. Australian Dollar Buy 1/16/14 211,437 221,119 (9,682) British Pound Buy 3/19/14 1,804,687 1,782,769 21,918 Canadian Dollar Sell 1/16/14 469,789 484,038 14,249 8 Putnam VT International Growth Fund FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $60,968,281) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Danish Krone Buy 3/19/14 $795,228 $783,401 $11,827 Euro Sell 3/19/14 1,937,630 1,915,726 (21,904) Japanese Yen Sell 2/19/14 76,725 82,151 5,426 Credit Suisse International Australian Dollar Buy 1/16/14 239,450 249,259 (9,809) Australian Dollar Sell 1/16/14 239,450 251,260 11,810 British Pound Sell 3/19/14 2,570,156 2,538,979 (31,177) Canadian Dollar Sell 1/16/14 795,310 817,428 22,118 Euro Sell 3/19/14 2,220,193 2,186,370 (33,823) Japanese Yen Buy 2/19/14 564,923 643,888 (78,965) Swedish Krona Buy 3/19/14 222,339 219,050 3,289 Swiss Franc Sell 3/19/14 229,607 226,035 (3,572) Deutsche Bank AG Australian Dollar Buy 1/16/14 351,415 371,958 (20,543) Canadian Dollar Buy 1/16/14 737,057 757,608 (20,551) Euro Buy 3/19/14 1,292,166 1,271,577 20,589 Swedish Krona Buy 3/19/14 292,073 287,684 4,389 Goldman Sachs International Euro Sell 3/19/14 1,463,850 1,441,856 (21,994) Japanese Yen Sell 2/19/14 534,811 572,655 37,844 HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 1,570,613 1,642,370 (71,757) British Pound Buy 3/19/14 1,718,127 1,696,588 21,539 Canadian Dollar Buy 1/16/14 318,839 318,376 463 Euro Buy 3/19/14 1,038,906 1,022,660 16,246 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 1,445,446 1,515,909 (70,463) British Pound Buy 3/19/14 422,870 416,496 6,374 Canadian Dollar Buy 1/16/14 143,421 146,874 (3,453) Canadian Dollar Sell 1/16/14 143,421 145,492 2,071 Euro Sell 3/19/14 4,397,602 4,330,554 (67,048) Japanese Yen Buy 2/19/14 596,207 638,221 (42,014) Norwegian Krone Buy 3/19/14 986,840 980,912 5,928 Singapore Dollar Buy 2/19/14 112,922 114,707 (1,785) Swedish Krona Buy 3/19/14 858,099 845,489 12,610 Swiss Franc Buy 3/19/14 2,003,315 1,972,554 30,761 Royal Bank of Scotland PLC (The) Japanese Yen Sell 2/19/14 85,271 91,302 6,031 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 1,051,030 1,099,132 (48,102) Euro Buy 3/19/14 260,964 256,992 3,972 Israeli Shekel Buy 1/16/14 233,669 229,315 4,354 Japanese Yen Buy 2/19/14 56,332 55,954 378 Norwegian Krone Sell 3/19/14 552,418 548,724 (3,694) Swedish Krona Buy 3/19/14 356,684 348,975 7,709 UBS AG Australian Dollar Sell 1/16/14 836,917 874,983 38,066 British Pound Sell 3/19/14 2,057,912 2,032,959 (24,953) Canadian Dollar Buy 1/16/14 987,479 1,014,797 (27,318) Euro Buy 3/19/14 1,631,406 1,604,677 26,729 Putnam VT International Growth Fund 9 FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $60,968,281) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Norwegian Krone Sell 3/19/14 $790,698 $785,509 $(5,189) Swedish Krona Buy 3/19/14 164,468 162,038 2,430 Swiss Franc Buy 3/19/14 1,615,214 1,601,085 14,129 WestPac Banking Corp. Australian Dollar Sell 1/16/14 1,623,695 1,698,269 74,574 British Pound Sell 3/19/14 1,411,111 1,393,997 (17,114) Canadian Dollar Buy 1/16/14 47,431 48,116 (685) Canadian Dollar Sell 1/16/14 47,431 48,743 1,312 Euro Buy 3/19/14 3,709,630 3,653,413 56,217 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,261,181 $12,001,428 $167,493 Consumer staples 807,512 6,593,564 — Energy 629,234 2,011,385 — Financials 1,970,314 8,453,398 — Health care 1,157,449 4,020,516 — Industrials 648,942 7,468,248 — Information technology 1,527,357 2,725,739 — Materials 553,203 1,747,055 — Telecommunication services — 2,556,798 — Utilities — 1,478,486 — Total common stocks Preferred stocks — 491,836 — Short-term investments 120,000 2,453,357 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(8,655) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Growth Fund Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value, including $1,931,279 of securities on loan (Note 1): Unaffiliated issuers (identified cost $46,300,404) $58,850,885 Affiliated issuers (identified cost $1,993,610) (Notes 1 and 5) 1,993,610 Cash 21,217 Foreign currency (cost $360,975) (Note 1) 359,005 Dividends, interest and other receivables 65,054 Receivable for shares of the fund sold 5,231 Unrealized appreciation on forward currency contracts (Note 1) 680,821 Total assets Liabilities Payable for investments purchased 114,657 Payable for shares of the fund repurchased 23,043 Payable for compensation of Manager (Note 2) 42,075 Payable for custodian fees (Note 2) 18,222 Payable for investor servicing fees (Note 2) 3,165 Payable for Trustee compensation and expenses (Note 2) 73,471 Payable for administrative services (Note 2) 386 Payable for distribution fees (Note 2) 3,794 Unrealized depreciation on forward currency contracts (Note 1) 689,476 Collateral on securities loaned, at value (Note 1) 1,993,610 Collateral on certain derivative contracts, at value (Note 1) 120,000 Other accrued expenses 57,008 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $88,025,270 Undistributed net investment income (Note 1) 33,123 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (41,761,310) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 12,539,833 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $40,518,485 Number of shares outstanding 2,020,378 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.05 Computation of net asset value Class IB Net assets $18,318,431 Number of shares outstanding 915,276 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.01 The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund11 Statement of operations Year ended 12/31/13 Investment income Dividends (net of foreign tax of $86,206) $1,079,800 Interest (including interest income of $304 from investments in affiliated issuers) (Note 5) 398 Securities lending (Note 1) 19,583 Total investment income Expenses Compensation of Manager (Note 2) 524,582 Investor servicing fees (Note 2) 56,451 Custodian fees (Note 2) 46,959 Trustee compensation and expenses (Note 2) 4,419 Distribution fees (Note 2) 43,891 Administrative services (Note 2) 1,530 Auditing and tax fees 48,622 Other 35,422 Fees waived and reimbursed by Manager (Note 2) (18,564) Total expenses Expense reduction (Note 2) (13,151) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,001,944 Net realized loss on foreign currency transactions (Note 1) (191,086) Net realized gain on written options (Notes 1 and 3) 6,912 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (50,592) Net unrealized appreciation of investments during the year 4,401,219 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Increase (decrease) in net assets Operations: Net investment income $369,620 $563,220 Net realized gain on investments and foreign currency transactions 6,817,770 730,398 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,350,627 9,625,129 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (510,009) (687,767) Class IB (189,387) (257,628) Decrease from capital share transactions (Note 4) (8,151,066) (10,068,575) Total increase (decrease) in net assets Net assets: Beginning of year 56,149,361 56,244,584 End of year (including undistributed net investment income of $33,123 and $553,987, respectively) The accompanying notes are an integral part of these financial statements. 12 Putnam VT International Growth Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 12/31/13 .13 3.59 (.23) — 1.24 .73 125 12/31/12 .16 2.77 (.26) — 1.24 1.08 114 12/31/11 .19 (3.15) (.43) — f 1.24 1.14 112 12/31/10 .13 1.80 (.49) — 1.23 .84 148 12/31/09 .19 4.19 (.23) .02 g 1.14 1.50 185 Class IB 12/31/13 .09 3.58 (.19) — 1.49 .49 125 12/31/12 .13 2.77 (.22) — 1.49 .83 114 12/31/11 .15 (3.15) (.39) — f 1.49 .90 112 12/31/10 .09 1.79 (.44) — 1.48 .61 148 12/31/09 .13 4.21 (.18) .02 g 1.39 1.08 185 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/13 0.03% 12/31/12 0.05 12/31/11 0.02 12/31/10 0.01 12/31/09 0.16 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and General American Life Insurance Co., which amounted to $0.02 per share outstanding as of August 17, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 13 Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing mainly in common stocks of companies of any size in established and emerging markets outside the United States. The fund invests mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign 14Putnam VT International Growth Fund withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $332,156 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $219,807. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,931,279 and the fund received cash collateral of $1,993,610. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $41,473,290 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $41,473,290 N/A $41,473,290 12/31/16 Putnam VT International Growth Fund 15 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, and from foreign tax credits. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $191,088 to decrease undistributed net investment income and $191,088 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $12,944,251 Unrealized depreciation (678,473) Net unrealized appreciation 12,265,778 Undistributed ordinary income 19,001 Capital loss carryforward (41,473,290) Cost for federal income tax purposes $48,578,717 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October8,2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December23, 2013. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were reduced by $18,564 as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class A $38,895 Class B 17,556 Total $56,451 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $9 under the expense offset arrangements and by $13,142 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $38, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year 16Putnam VT International Growth Fund following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $43,891 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $69,005,059 and $77,378,256, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amount premiums Written options outstanding at beginning of the reporting period $— $— Options opened 51,184 12,781 Options exercised (21,319) (4,669) Options expired (1,773) (2,559) Options closed (28,092) (5,553) Written options outstanding at end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 49,020 $886,267 38,092 $578,837 27,750 $497,415 19,741 $292,216 Shares issued in connection with reinvestment of distributions 29,948 510,009 44,003 687,767 11,121 189,387 16,483 257,628 78,968 1,396,276 82,095 1,266,604 38,871 686,802 36,224 549,844 Shares repurchased (389,399) (6,950,078) (551,295) (8,405,841) (185,468) (3,284,066) (227,545) (3,479,182) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $579,356 $1,195,370 $1,774,726 $94 $— Putnam Short Term Investment Fund* — 12,883,563 12,883,563 210 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $12,000 Written equity option contracts (contract amount) (Note 3) $12,000 Forward currency contracts (contract amount) $69,600,000 Warrants (number of warrants) 700 Putnam VT International Growth Fund17 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $680,821 Payables $689,476 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Options Forward currency contracts Total Foreign exchange contracts $— $— $(146,094) $(146,094) Equity contracts 3,322 (434) — $2,888 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $(79,951) $(79,951) Equity contracts (3,296) — $(3,296) Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $90,407 $105,062 $53,420 $37,217 $24,978 $— $37,844 $38,248 $57,744 $6,031 $16,413 $81,354 $132,103 $680,821 Securities on loan** — 1,931,279 — 1,931,279 Total Assets Liabilities : Forward currency contracts # $— $53,881 $31,586 $157,346 $41,094 — $21,994 $71,757 $184,763 $— $51,796 $57,460 $17,799 $689,476 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $90,407 $— $— $(89,924) $— $1,931,279 $— $— $(127,019) $— $— $— $— $1,804,743 Net amount $— $51,181 $21,834 $(30,205) $(16,116) $— $15,850 $(33,509) $— $6,031 $(35,383) $23,894 $114,304 $117,881 **
